Worrill, J.
1. Special ground 1 of the amended motion for new trial has been abandoned and will not be considered.
2. The rejection by the court, complained of in special ground 2, of a letter written on July 23, 1951, by counsel representing the plaintiff in the present tort action, to the defendant in regard to a claim for damages by George F. Neighbors on account of the collision here involved, was not error for any reason assigned, it not being shown that the plaintiff authorized or acquiesced in the writing of the letter or that the attorneys were acting for the plaintiff in the premises.
3. The court did not err for any reason assiged in special ground 3 in excluding from evidence a copy of a retention-title contract, dated October 19, 1950, signed by George F. Neighbors in favor of David E. Wilson, involving the same car on account of damages to which suit was brought by the plaintiff, he testifying without contradiction that he purchased the car in January, 1951, and was its owner at the time of the collision and still owned it.
4. While the evidence was conflicting, the jury was authorized to find that the plaintiff, driving his taxicab on the north or right-hand side of Crawford Street and approaching its intersection with Cleveland Street in the City of Dalton, Georgia, proceeded, in conformity with a green light there, into the intersection and beyond the center line of Cleveland Street, when his taxicab was suddenly and negligently run into by a truck driven by the defendant; that, as the plaintiff approached and entered the intersection, the defendant’s truck was parked on the south side of Crawford Street and beyond the intersection; and that the defendant suddenly drove his car in a short left turn, without giving any signal whatever, and before reaching the center line of Cleveland Street, running into the left front end of the plaintiff’s taxicab, and damaging it in an amount shown by the evidence. Accordingly, the verdict in favor of the plaintiff was authorized by the evidence, and the court did not err in overruling the general grounds of the amended motion for new trial.

Judgment affirmed.


Sutton, C.J., and Felton, J., concur.